Citation Nr: 1747978	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  10-23 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected lumbar spine disc disease.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected cervical spine disc disease prior to April 10, 2012, and a rating in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

In an April 2010 rating decision, service connection for peripheral neuropathy and radiculopathy of the left lower extremity (claimed as left leg pain) was granted with an evaluation of 20 percent effective April 12, 2009, as well as service connection for peripheral neuropathy and radiculopathy of the right lower extremity (claimed as right leg pain) is granted with an evaluation of 20 percent effective April 12, 2009.  The Veteran did not appeal this decision.

The Veteran testified before the undersigned at an April 2012 Video hearing before the Board held at the St. Petersburg, Florida, RO.  Thereafter, in December 2013, the Board remanded this appeal for additional development.  

Subsequently, in an April 2014 rating decision, the 10 percent disability rating for cervical disc disease was increased to 20 percent effective April 10, 2012, the date of the Video hearing.  Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In February 2017, the Board remanded this case again.


FINDINGS OF FACT

1.  At no time during the appeal period did the Veteran have forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; or evidence of incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.

2.  Prior to April 10, 2012, the cervical spine disability did not result in forward flexion of the cervical spine of greater than 15 degrees, but not greater than 30 degrees; or combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; the Veteran also did not have incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

3.  From April 10, 2012, the Veteran's cervical spine disability did not result in forward flexion of the cervical spine limited to 15 degrees or less; or favorable ankylosis of the entire cervical spine; the Veteran did not have incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbar spine disc disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2016). 

2.  Prior to April 10, 2012, the criteria for a rating in excess of 10 percent for cervical spine disc disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2016). 

3.  From April 10, 2012, the criteria for a rating in excess of 10 percent for cervical spine disc disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran was also afforded a hearing which was adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claims, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman, No. 15-1357, 2016 WL 7240720.

In Correia, the Court required a pain assessment in an examination in order for the examination to be adequate:  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  Measurement of an opposite joint is only required if the joint is "undamaged," i.e., completely without abnormalities.  These actions were accomplished in the most recent VA examination as set forth below; the case was remanded for Correia to be addressed and satisfied via a VA examination.

The Board further notes that in Sharp v. Shulkin, __ Vet.App. __, 2017 WL 3879425 (Sept. 6, 2017), the Court explained that "the VA Clinician's Guide instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from a veteran, including during flare-ups.  The examiners should elicit relevant information as to a veteran's flares with a description of the additional functional loss, if any, a veteran suffers during flares.  The examiner should estimate a veteran's functional loss due to flare-ups based on all the evidence of record-including the lay information or sufficiently explain why the examiner cannot do so.  In this case, as set forth below, the examination reports indicated that there were no flare-ups.  Moreover, an examiner sufficiently explained why additional functional loss could not be quantified.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Under the General Rating Formula as applicable to the Veteran's spine disability, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  For the cervical spine, there must be forward flexion to 30 degrees, but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees, but not greater than 225 degrees.  There may also be muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; if forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted when forward flexion of the cervical spine is 15 degrees or less; or favorable ankylosis of the entire cervical spine.  

A 40 percent requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. 

These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors note the result of the disease or injury of the spine, the range of motion of the spine in  particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

Under the criteria governing disabilities of the spine, intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  This formula provides a rating of 20 percent for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1).

Diseases of the peripheral nerves may be rated separately.  See 38 C.F.R. § 4.124a.  As previously noted, the Veteran has been granted service connection for peripheral neuropathy and radiculopathy of the left lower extremity (claimed as left leg pain) with an evaluation of 20 percent effective April 12, 2009, as well as service connection for peripheral neuropathy and radiculopathy of the right lower extremity (claimed as right leg pain) is granted with an evaluation of 20 percent effective April 12, 2009.  However, as noted in the introductory portion of this decision, the Veteran did not appeal this decision.  The Board does note that the Veteran was assigned the rating indicated for moderate disability for each lower extremity.  

The record reflects that in April 2005, the Veteran was seen by the VA neurosurgery clinic for consultation for chronic lower back pain with bilateral lower extremity radicular pain, and chronic posterior neck pain.  

The Veteran was afforded a VA compensation examination in June 2006.  At that time, the Veteran complained of episodic pain and stiffness that he stated was present 80 percent of the time.  He reported that he experienced low back pain, which was typically induced with physical activity.  There was bilateral intermittent leg numbness from both knees down to the feet since the 1960s.  It was induced with prolonged standing and walking and was relieved with sitting.  With regard to the cervical spine, the Veteran had no spasm.  There was right paraspinal tenderness.  There was no upper extremity weakness or atrophy.  Deep tendon reflexes were not elicited.  There was no sensory loss to pinprick or fine touch.  Range of motion testing revealed flexion to 45 degrees with no pain; hyperextension to 35  degrees with pain at 35 degrees; lateral bending to 20 degrees with pain at 20 degrees bilaterally; rotation to 40 degrees on the right with pain at 40 degrees and to 60 degrees on left with pain at 60 degrees.  There was no additional range of motion loss due to pain, weakness, fatigue, lack of endurance or incoordination following repetitive use.  With regard to the lumbosacral spine, the gait was normal.  There was no spasm.  There was bilateral paraspinal tenderness.  Straight leg raising was negative.  There was no motor weakness or atrophy of the lower extremities.  Deep tendon reflexes were not elicited.  There was no sensory loss to pinprick or fine touch of the lower extremities.  Range of motion revealed flexion to 50 degrees with pain at 50 degrees.  Hyperextension was to 30 degrees with pain at 20 degrees.  Lateral bending was to 15 degrees on the right with pain at 15 degrees and to 20 degrees on left with pain at that point  Rotation was to 15 degrees bilaterally with pain at 15 degrees.  There was no additional range of motion loss due to pain, weakness, fatigue, lack of endurance or incoordination following repetitive use.  There was no bowel or bladder incontinence.  The Veteran could not lift more than 10 to 15 pounds; could not stand longer than 20 minutes; and could not sit longer than 10 to 15 minutes.  He had difficulty getting in/out of a vehicle occasionally.  He could not walk greater than one to two blocks.  He had flare ups of increased pain and stiffness which occurred once weekly and lasted two to three days.  The examiner could not estimate the range of motion lost during flare ups without speculating.  There was no incapacitation.  The impression was lumbar disc disease and cervical disc disease.  

VA records dated in December 2006 reflected that the Veteran reported having low back pain for 20-25 with aching and burning numbness in both legs.  The low back pain was always present at a generally bearable level, but it worsened when he became active.  The pain did not go down his leg and the strength was probably normal in his legs although his ability to stand walk or bicycle was limited by burning pain in his lower legs.  He had had no change in his bowel or bladder function.  He had been told that the circulation in his legs was fine.  On examination, he appeared comfortable while sitting, changing position and walking about.  His lower spine and sciatic notches were not tender, he had no paraspinous muscle spasm, and straight leg raising of either leg causes a pulling sensation in his lower back.  However, strength was full and the Veteran walked normally and the Veteran could support his weight on his heels and toes.  Joint position sense was normal; pain was inconsistent, but not decreased over both feet.  The impression was mechanical low back pain continue.  There was no evidence of neuropathy.

Treatment reports from Dr. E. R.-P. dated from March 2008 through June 2008 showed that the Veteran received treatment for low back pain.  These records reflected diagnoses of lumbar disc displacement, lumbosacral disc degeneration, lumbosacral spondylosis, and lumbalgia.  In a medical statement, dated in June 2008, Dr. R.-P. indicated that the Veteran had a history of lower back pain, bilateral leg pain, as well as neck pain.  Initially, he was diagnosed with lumbar disc displacement, as well as lumbar radiculitis, as well as a cervical disc displacement, and he had undergone several attempts of conservative and interventional treatment options in the past, which have not provided a significant amount of relief.  Records dated in 2008 that the Veteran received Transforaminal Epidural Steroid Injections  He complained of radiation of pain from knees to feet bilaterally which was sharp, burning, and stabbing and ranged from 5/10 to 1/10 in severity.   He had numbs, but no bowel or bladder dysfunction.  His alleviated factors were medications and rest.  His aggravating factors were standing, walking, and sitting.  He also had participated in physical therapy.

December 2008 records revealed that the Veteran had a history of recurrent lower back pain and intermittent (left greater than right leg pain.  The Veteran was status post facet medial branch nerve blocks with about fifty to seventy percent relief of lower back pain.  He was also status post transforaminal epidural steroid injection with almost complete eradication of his leg pain.  He stated that most of his pain was primarily described as a deep throbbing aching sensation that radiated from his right buttock to his thigh region.  The Veteran had tried physical therapy rehabilitation, lumbar exercises, and mediation regimen all of which had minimally improved his symptoms.  With regard to his extremities, the Veteran moved all extremities well.  There was diffuse facet tenderness primarily on the left greater than the right with positive SI joint tenderness.  There was negative straight leg raise down the lower extremities.  Lumbosacral alignment appeared to be midline with no gross deviations.  There were no open lesions or gross deformities.  Neurological examination of the lower extremities reflected muscle strength of 5/5 and sensory was intact to light touch and pinprick.  The impression was lumbar herniated disc; lumbar facet arthropathy; sacroiliitis; and lumbar degenerative disc disease.  The Veteran was scheduled for ablation procedures.  The Veteran then underwent radiofrequency ablation of the medial branch nerves.

In April 2009, it was noted that the Veteran had a recurrent history of lower back pain and intermittent left greater than right leg pain and had undergone status post facet medial branch nerve blocks with about fifty to seventy percent relief of his lower back pain.  He was also status post transforaminal epidural steroid injection with almost complete eradication of his leg pain.  He stated that most of his pain was primarily described as a deep, throbbing, and aching sensation that radiated from his right buttock to his thigh region.  He had tried physical therapy rehabilitation lumbar exercises and mediation regimen all of which had minimally improved his symptoms.  He moved all extremities well.  There was diffuse facet tenderness primarily on the left greater than the right with positive S1 joint tenderness.  There was negative straight leg raise down the lower extremities.  Lumbosacral alignment appeared to be midline with no gross deviations.  There were no open lesions or gross deformities.  Neurological evaluation showed normal muscle strength in the lower extremities.  Sensory was intact to light touch and pinprick.  A subsequent May 2009 summary from the private provided included a notation of peripheral neuropathy.

Thereafter, records from this provider dated in June 2009 revealed essentially the same findings, but now noted that there was about a 30 to 50 percent relief of left sacral lumbar pain. The Veteran also again underwent radiofrequency ablation of the medial branch nerves.  In August 2009 and subsequently, the same findings were again shown and the Veteran continued his ablation procedures.  In addition and into 2010, the Veteran also underwent more transforaminal epidural steroid injections.

VA records dated in January 2010 showed that the Veteran had had low back pain for 20-25 years and he had aching burning numbness in both legs.  The low back pain was always present at a generally bearable level, but it worsened when he would become active.  The pain did not go down his legs and the strength was probably normal in his legs although his ability to stand, walk, or bicycle was limited by burning pain in his lower legs.  The Veteran did not have changes in his bowel or bladder function.  On examination, he appeared comfortable while sitting, changing position and walking about.  His lower spine and sciatic notches were not tender and he had no paraspinous muscle spasm.  Straight leg raising of either leg caused a pulling sensation in his lower back at 90 degrees.  Knee jerks were 2+ with reinforcement, ankle jerks were 2+, plantar flexor tone in his legs was normal, there was no atrophy, and strength was full.  He walked normally and he could support his weight on his heels and toes.  Joint position sense was normal, pain was inconsistent, but no longer decreased over both feet.  The impression was mechanical low back pain with continued physical therapy and NSAIDS.  The examiner expressed that the Veteran was not considered a surgical candidate.  It was also noted that the Veteran had possible neuropathy with no evidence to support this diagnosis on the current date.  

In October 2011 it was noted that the Veteran wanted a medication adjustment.  He was having persistent lower back which radiated along the lumbar region.  The pain was impeding his activities of daily living.  He had been trying to function and get by with his medication regimen.  He had tried numerous attempts at physical therapy rehabilitation lumbar exercises and used a TENS unit and medication regimen, but all of these only minimally improved his symptoms which had severely been impacting his activities of  daily living to the point where he was requesting further assistance.  Examination revealed that he moved all extremities well.  There was diffuse facet tenderness primarily left greater than right with positive S joint tenderness.  He demonstrated a negative straight leg raise down the lower extremities.  Neurological evaluation of  the lower extremities revealed muscle strength of 5/5.  Sensory was intact to light tough and pinprick.  Thereafter, the Veteran underwent lumbar percutaneous disc decompression and also more ablation procedures.  

In January 2014, the Veteran was afforded a VA examination.  His diagnosis was intervertebral disc syndrome.  At that time, the Veteran reported having low back pain every morning which would sometimes return later during the day with activity.  He was taking Darvocet and Flexeril.  His injections and ablation procedures were also noted.  It was noted that there had not been any surgery.  Range of motion testing revealed forward flexion to 70 degrees with pain at that point; extension to 10 degrees with pain at 5 degrees; right lateral flexion to 20 degrees with pain at that point; left lateral flexion to 20 degrees with pain at that point; right lateral rotation to 15 degrees with pain at that point; and left lateral rotation to 15 degrees with pain at that point.  The Veteran was able to perform repetitive-use testing with 3 repetitions with no changes in function.  The Veteran's function loss consisted of less movement than normal; weakened movement; and pain on movement, but no change in range of motion was indicated.  There was no localized tenderness or pain to palpation for joints; no muscle spasm of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour; no muscle spasms of the thoracolumbar spine not resulting in abnormal gait or abnormal spinal contour; no guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour; and no guarding of the thoracolumbar spine not resulting in abnormal gait or abnormal spinal contour.  Muscle strength was normal.  There was no muscle atrophy.  Deep tendon reflexes were 2+.  Sensory examination was decreased bilaterally in the lower leg/ankle (L4/L5/S1) and in the foot/toes (L5).  Straight leg raising testing was negative.  There were signs or symptoms due to radiculopathy as noted on the sensory examination.  Otherwise, there was no constant pain, intermittent pain, or severe pain the lower extremities.  There were no paresthesias and/or dysesthesias or numbness in the lower extremities.  There was no ankylosis of the spine.  The Veteran had not had any incapacitating episodes due to intervertebral disc syndrome.  The Veteran regularly used a brace and a cane.  It was noted that the Veteran also had arthritis of the spine.  There was spondylosis throughout the lumbar spine associated with interspace narrowing at L3-L4 through L5-S1 level.  The Veteran's thoracolumbar spine (back) condition impacted the Veteran's work because he had difficulty pending to pick up items from the floor and the Veteran said he had difficulty sleeping because of back pain.  

The Veteran was also afforded a neck/cervical spine examination.  The diagnosis was intervertebral disc syndrome.  At that time, the Veteran reported having neck pain every morning and that he was taking Darvocet and Flexeril for it.  Range of motion testing revealed forward flexion to 30 with pain at that point; extension to 20 degrees with pain at that point; right lateral flexion to 30 degrees with pain at that point; left lateral flexion to 30 degrees with pain at that point; right lateral rotation to 60 degrees with pain at that point; and left lateral rotation to 60 degrees with pain at that point.  The Veteran was able to perform repetitive-use testing with 3 repetitions and no change in function.  The Veteran's functional loss and/or functional impairment of the cervical spine consisted of less movement than normal and pain on movement.  The Veteran did not have localized tenderness or pain to palpation for joints/soft tissue of the cervical spine; he did not have muscle spasm resulting in abnormal gait or abnormal spinal contour; he did not have muscle spasms of the cervical spine not resulting in abnormal gait or abnormal spinal contour; he did not have guarding of the cervical spine resulting in abnormal gait or abnormal spinal contour; he did not have guarding of the cervical spine not resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing was normal.  Reflexes were 2+.  Sensory examination was completely normal.  There was no radiculopathy.  There was no ankylosis of the spine.  There were no neurologic abnormalities.  There were no incapacitating episodes due to intervertebral disc syndrome.  The Veteran did not use any assistive device(s) due to the neck disability.  X-rays showed arthritis.  The Veteran had spondylosis at C6 and C7 vertebral bodies; C6-C7 interspace appeared narrowed.  All other interspaces were preserved.  The neuroforamina was poorly demonstrated.  The pedicles and posterior elements were unremarkable.  There was straightening throughout the cervical spine suggesting the possibility of cervical muscle spasm versus positioning known imaging.  The impression was mild spondylosis throughout the lower cervical with narrowing at C6-C7 intervertebral space and a small posterior spur (suggested).  The Veteran's cervical spine (neck) condition impacted his ability to work due to neck pain.  

In December 2015, the Veteran was educated on theory of application of the TENS unit as well as electrode care and placement. Pt. was educated on electrode placement for lumbar pain as well as sciatica pain.  The Veteran thereafter underwent ablation procedures.  

In March 2017, the Veteran was afforded another VA examination.  The Veteran reported that over the last several months, he had experienced increasing lower cervical spine pain from C4 to T3/4 region.  He was recently seen by the chiropractic clinic for this issue, but reported that he had not received lasting relief.  He reported having good results with a cervical traction unit previously, but that it was no longer functional.  The location of  the pain was C4 to T4, and in the lumbar spine from L2 to S1.  He had received radiofrequency ablations and had undergone physical therapy and used a home traction unit.  He stated that if he did any type of activity, his back pain increased.  Standing and walking increased pain.  He denied radiation of pain into the lower extremities.  He denied flare-ups.  The Veteran reported having functional loss or functional impairment of the thoracolumbar spine.  The pain or range of motion was worse with bending, lifting, prolonged weight bearing, activities, and prolonged sitting.  The range of motion was abnormal or outside of normal range.  Forward flexion (0 to 90) was to 35 degrees; extension (0 to 30) was to 20 degrees; right lateral flexion (0 to 30) was to 15 degrees; left lateral flexion (0 to 30) was to 15 degrees; right lateral rotation (0 to 30) was to 20 degrees; and left lateral rotation (0 to 30) was to 20 degrees.  Pain was noted on examination, but did not result in/cause functional loss.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine (back).  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional loss of function or range of motion after three repetitions.  The Veteran was being examined immediately after repetitive use over time.  The examiner could not say if pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time without resorting to mere speculation.  The examiner indicated that he was unable to say without mere speculation because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  The Veteran had guarding, but it did not result in abnormal gait or abnormal spinal contour.  Muscle strength testing was normal on the right and left.  There was no muscle atrophy.  Reflexes were 2+.  Sensory examination was normal.  Straight leg raising was normal.  The Veteran had radicular pain or any other signs or symptoms due to radiculopathy.  He had intermittent pain (usually dull) that was moderate in both extremities as well as moderate numbness in both extremities.  The Veteran did not have any other signs or symptoms of radiculopathy.  There was involvement of L4/L5/S1/S2/S3 nerve roots (sciatic nerve) to a moderate degree, bilaterally.  There was no ankylosis.  The Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition (such as bowel or bladder problems/pathologic reflexes).  Here were no incapacitating episodes of intervertebral disc syndrome.  The Veteran regularly used a cane.  The Veteran had arthritis.  He did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  The Veteran's thoracolumbar spine (back) condition impacted his ability to work because he need work accommodations because of pain on movement and activities.  There was no evidence of pain on passive range of motion testing.  There was no evidence of pain when the back was used in non-weight-bearing.  

With regard to the cervical spine, the Veteran reported that he was in constant pain.  For the last several months, he had increasing lower cervical spine pain from C4 to T3/4 region.  He was recently seen by the chiropractic clinic for this issue, but reported not getting lasting relief.  He reported having good results with a cervical traction unit previously, but that it was no longer functional.  The pain was located from C4 to T4, and in the lumbar spine from L2 to S1.  There were no flare-ups.  The Veteran reported having any functional loss or functional impairment of the cervical spine (neck) because he had pain and range of motion which was worse with bending, turning of the neck, and lifting.  The range of motion was abnormal or outside of normal range.  Forward flexion (0-45) was to 25 degrees; extension (0-45) was to 20 degrees; right lateral flexion (0-45) was to 20 degrees; left lateral flexion (0-45) was to 15 degrees; right lateral rotation (0-80) was to 25 degrees; and left lateral rotation (0-80) was to 15 degrees.  Pain was noted on examination, but did not result in/cause functional loss.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the cervical spine.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional loss of function or range of motion after three repetitions.  The Veteran was being examined immediately after repetitive use over time.  The examiner was unable to say if pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time without resorting to mere speculation.  The examiner was unable to say because there was no conceptual or empirical basis for making such a conclusion.  The Veteran had guarding, but it did not result in abnormal gait or abnormal spinal contour.  Muscle strength testing yielded normal results.  The Veteran had no muscle atrophy.  Reflexes were 2+.  Sensory examination was normal.  There was no radiculopathy.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  
There were no other neurologic abnormalities.  There were no incapacitating episodes due to intervertebral disc syndrome.  The Veteran had arthritis.  The Veteran's cervical spine (neck) condition impacted his ability to work because accommodations needed to be made due to pain and range of motion on movements such as bending, turning the neck, and lifting.  There was no evidence of pain on passive range of motion testing.  There was no evidence of pain when the neck was used in non-weight bearing.  

Thoracolumbar Spine

In order for a higher rating of 40 percent to be warranted, the Veteran must have forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; or evidence of incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  However, at no time during the appeal period, did the Veteran have forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine even considering the DeLuca and subsequent directives; or evidence of incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  

As indicated above, the Veteran has been assigned separate 20 percent ratings for each lower extremity based on neurological impairment due to radiculopathy/neuropathy.  With regard to other neurological impairment, the Veteran has not had bowel or bladder dysfunction or other currently nonservice-connected neurological impairment which is due to his thoracolumbar disability.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, a preponderance of the evidence is against a rating in excess of 20 percent for thoracolumbar disability.  

Cervical Spine

With regard to cervical spine disability, the Veteran has been assigned a 10 percent rating prior to April 10, 2012, and a 20 percent thereafter.

Prior to April 10, 2012, in order for a higher rating of 20 percent to be warranted, the cervical spine impairment must result in forward flexion of the cervical spine of greater than 15 degrees, but not greater than 30 degrees; or combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  However, the Veteran did not exhibit symptoms meeting the cited criteria even considering DeLuca and subsequent directives.  The Veteran also did not have incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Thus, the Veteran's cervical spine impairment symptoms did not meet the criteria for a higher rating.  

From April 10, 2012, in order for a higher rating of 30 percent to be warranted, the cervical spine impairment must result in forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  The Veteran's cervical spine motion exceeded 15 degrees even considering DeLuca and subsequent directives and there was no ankylosis.  In order for a higher rating to be warranted based on incapacitating episodes, the Veteran must have incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; however, the Veteran did not have any incapacitating episodes.  As such, the criteria for a higher rating were not met.  The preponderance of the evidence is against a rating in excess of 10 percent prior to April 10, 2010, and in excess of 20 percent from that date, for cervical disability.  


ORDER

Entitlement to an initial rating in excess of 20 percent for service-connected lumbar spine disc disease is denied.

Entitlement to an initial rating in excess of 10 percent for service-connected cervical spine disc disease prior to April 10, 2012, and a rating in excess of 20 percent thereafter, is denied.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


